DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 5-12, 16, 18-19, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo et al (9,209,336) in view of Nagano et al (US 2014/0291486).
As to claim 6, Sanfilippo et al disclose (fig. 1) an avalanche photodiode sensor (1), comprising: a photoelectric conversion region (16) disposed in a substrate (3) and that converts light (photons, specific wavelength range of light spectrum) incident to a first surface (2a) of the substrate (3) into electric charge (electrons, avalanche carrier), (column 3, lines 55-67, column 4, lines 20-23, lines 55-63); a first region (2) of a first conductivity type (N type) on the photoelectric conversion region (16), (column 3, lines 59-60); a cathode (31) disposed in the substrate (3) adjacent to the first region (2, 2a) and coupled to the photoelectric conversion region (16), (column 5, lines 3-13); an anode (14) disposed in the substrate (3) adjacent to the cathode (31), (column 4, lines 30-35); and a contact (32) of the first conductivity type (N type) disposed in the substrate (3), (column 5, lines 3-7); an insulating structure (10) formed in the substrate (3) between the photoelectric conversion region (16) and an adjacent photoelectric conversion region (19), (column 4, lines 33-42); and a film (12, 13) on the first surface (2a) of 
As to claim 2, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1), (column 3, lines 55-59). Sanfilippo et al fail to disclose wherein the impurity concentration of the first region is lower than the impurity concentration of the second region. Nagano et al disclose (fig. 2) the impurity concentration (impurity concentration) of the first region (1PA) is lower (lower) than (than) the impurity concentration (impurity concentration) of the second region (1PB), (paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanfilippo et al to include wherein the impurity concentration of the first region is lower than the impurity concentration of the second region as taught by Nagano et al in order to improve dark current detection sensitivity.
As to claim 3, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) further comprising: a second region (2b) of the first conductivity type (N type) disposed in the substrate (3) and positioned between the photoelectric conversion region (16) and the first region (2), (column 4, lines 30-35). Sanfilippo et al fail to disclose wherein the impurity concentration of the first region is higher than an impurity concentration of the second region. 
As to claim 5, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein the cathode (31) is positioned between the anode (14) and the first region (2), (column 4, lines 30-35, column 5, lines 3-15).
As to claim 7, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein, in a plan view, the first region (2) surrounds the contact (22), and the cathode (31) surrounds the first region (2), (column 5, lines 3-15).
As to claim 8, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein, in the plan view, the anode (14) surrounds the cathode (31), (column 4, lines 30-35, column 5, lines 5-15).
As to claim 9, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein, in plan view, the contact (22) is located in a central area of the first region (2), (column 4, lines 36-42).
As to claim 10, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein the contact (22) and the cathode (31) are coupled to a first signal line (resistive lines 29) that receives a first voltage (electron), and wherein the anode (14) is coupled to a second signal line (resistive lines 29) that receives a second voltage (electron), (column 5, lines 1-15).
As to claim 11, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein the anode (14), the cathode (31), and the first region (2) are one of a circular shape (circular shape), (column 4, lines 1-5).
As to claim 21, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein the cathode (31), the anode (14), and the contact (32) are disposed in a second surface (5) of the substrate (3) opposite the first surface (2a) of the substrate (3), (column 3, lines 59-66, column 5, lines 3-15).
As to claim 22, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein the light (wavelength of light spectrum, photons, electrons) incident to the photoelectric region (16) passes through the film (12, 13) on the first surface (2a) of the substrate (3), (column 3, lines 59-64, column 4, lines 12-23, lines 55-58, column 5, lines 31-35). 
As to claim 12, Sanfilippo et al disclose (fig. 1) an avalanche photodiode sensor (1), comprising: a photoelectric conversion region (16) disposed in a substrate (3) and that converts incident light (photons, specific wavelength range of light spectrum) into electric charge (electrons, avalanche carrier), (column 3, lines 55-67, column 4, lines 20-23, lines 55-63); a first region (2) of a first conductivity type (N type) on the photoelectric conversion region (16), (column 3, lines 59-60); a cathode (31) disposed in the substrate (3) adjacent to the first region (2) and coupled to the photoelectric conversion region (16), (column 5, lines 3-13); an anode (14) disposed in the substrate (3) adjacent to the cathode (31), (column 4, lines 30-35, column 5, lines 1-15); and a contact (32) of the first conductivity type (N type) disposed in the substrate (3), (column 5, lines 3-7); wherein in plan view, the first region (2) surrounds the cathode (31), the contact (32) surrounds the first region (2), and the anode (14) surrounds the contact (32), (column 4, lines 30-35, column 5, lines 1-15). Sanfilippo et al fail to disclose an 
As to claim 23, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein the first region (2) surrounds a perimeter of the cathode (31), the contact (32) surrounds a perimeter of the first region (2), and the anode (14) surrounds a perimeter of the contact (32), (column 5, lines 3-16).
As to claim 18, Sanfilippo et al disclose an avalanche photodiode sensor (1), comprising: a photoelectric conversion region (16) disposed in a substrate (3) and that converts  light (photons, specific wavelength range of light spectrum) incident to a first surface (2a) of the substrate (3) into electric charge (electrons, avalanche carriers), (column 3, lines 55-67, column 4, lines 20-23, lines 55-63); a first region (2) of a first conductivity type (N- type) disposed in the substrate (3), (column 3, lines 59-65); a second region (2b) of the first conductivity type (n- type) disposed in the substrate (3) and positioned between the photoelectric conversion region (16) and the first region (2), (column 3, lines 59-65, column 4, lines 30-35); an insulating structure (10) formed in the substrate (3) between the photoelectric conversion region (16) and adjacent photoelectric conversion region (19), (column 4, lines 8-18, lines 33-42); a cathode (31) disposed in the substrate (3) adjacent to the first region (2) and coupled to the photoelectric conversion 
As to claim 16, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1), (column 3, lines 55-59). Sanfilippo et al fail to disclose wherein the impurity concentration of the first region is lower than the impurity concentration of the second region. Nagano et al disclose (fig. 2) the impurity concentration (impurity concentration) of the first region (1PA) is lower (lower) than (than) the impurity concentration (impurity concentration) of the second region (1PB), (paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanfilippo et al to include wherein the impurity concentration of the first region is lower than the impurity concentration of the second region as taught by Nagano et al in order to improve dark current detection sensitivity.
As to claim 19, Sanfilippo et al disclose (fig. 1) the avalanche photodiode sensor (1) wherein, in a plan view, the first region (2) surrounds the contact (22), and the cathode (31) surrounds the first region (2), (column 5, lines 3-15).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sanfilippo et al (9,209,336) in view of Nagano et al (US 2014/0291486), and further in view of Andreou et al (US 2010/0245809).
As to claim 13, Sanfilippo et al disclose (fig. 1) an avalanche photodiode sensor (1), comprising: a photoelectric conversion region (16) disposed in a substrate (3) and that converts incident light (photons, specific wavelength range of light spectrum) into electric charge (electrons, avalanche carriers), (column 3, lines 55-67, column 4, lines 20-23, lines 55-63); a first region (2) of a first conductivity type (N type) on the photoelectric conversion region (16), (column 3, lines 59-60); a cathode (31) disposed in the substrate (3) adjacent to the first region (2) and coupled to the photoelectric conversion region (16), (column 5, lines 3-13); an anode (14) disposed in the substrate (3) adjacent to the cathode (31), (column 4, lines 30-35, column 5, lines 1-15); and a contact (32) of the first conductivity type (N type) disposed in the substrate (3), (column 5, lines 3-7); wherein in plan view, the first region (2) surrounds the cathode (31), the contact (32) surrounds the first region (2), and the anode (14) surrounds the contact (32), (column 4, lines 30-35, column 5, lines 1-15). Sanfilippo et al fail to disclose an impurity concentration of the first region being different than an impurity concentration of the contact. Nagano et al disclose (fig. 2) the impurity concentration (impurity concentration) of the first region (1PA) is different (higher) than (than) the impurity concentration (impurity concentration) of the second region (1PB), (paragraph [0029]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Sanfilippo et al to .
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive. Applicant argues that Sanfilippo does not disclose or suggest “a photoelectric conversion region disposed in the substrate”, does not disclose or suggest “an anode disposed in the substrate”, does not disclose or suggest the alleged contact (32) is disposed in the surface (3a) of the substrate (3), and does not disclose or suggest “a film on the first surface of the substrate” wherein the first surface is a surface of the substrate that receives light converted by the photoelectric conversion region into electric charge. However, the examiner is not persuaded by the applicant’s arguments. 
Patent 9,209,336 to Sanfilippo et al disclose in figure 1 that the photodiode (1) is integrated in a chip (100) including an epitaxial layer (2) of an N-type having a top surface (2a)  integrated, arranged within and/or formed in the body (5) of the semiconductor material, (column 3, lines 59-64). For example, enriched region (16) arranged underneath and in direct contact with the anode region (14) arranged within active region (2b) defines a photoelectric conversion region (16) arranged within the substrate (3), (see column 4, lines 30-35), metal region (32) which extends on the bottom surface (3a) of the substrate (3) defines contact (32) disposed in the surface (3a) of the substrate (3), (column 5, lines 3-7) and a film (12, 13) on a light receiving surface (2a) of the substrate (3), (column 4, lines 13-18). The above teachings of Sanfilippo et al is structurally and functionally equivalent to that which is claimed. Therefore the rejection is correct and made final.
Conclusion
23. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON J WILLIAMS whose telephone number is (571)272-8538.  The examiner can normally be reached on M-F 8 a.m.-5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DON J WILLIAMS/Examiner, Art Unit 2878  





/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878